                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    LEONA MILLER,                                         No. 4:18-CV-02012

                  Plaintiff,                              (Judge Brann)

          v.                                             (Magistrate Judge Saporito)

    ANDREW SAUL,1
    Commissioner of Social Security,

                  Defendant.

                                            ORDER

                                       MARCH 31, 2020

         In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

         1.     Magistrate Judge Joseph F. Saporito, Jr.’s Report and Recommendation

                (Doc. 12) is REJECTED;

         2.     The Commissioner’s decision is VACATED, and this matter is

                REMANDED            for    further    proceedings     consistent     with    the

                accompanying Memorandum Opinion;




1
      Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security, is automatically substituted as
      Defendant in this action.
3.   Final Judgment is entered in favor of Plaintiff and against Defendant

     pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

     and

4.   The Clerk of Court is directed to CLOSE this case.


                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                                 2
